Citation Nr: 0842723	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-17 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  

At the October 2008 hearing, the veteran's representative 
noted there are indications of a depressive disorder in the 
evidence of record, which the veteran asserts originated in 
military service.  Indeed, the veteran has a current 
diagnosis of major depression, and the service treatment 
records (STRs) reflect that he received counseling for 
depression on at least one occasion.  Therefore, the issue of 
entitlement to service connection for depression is referred 
to the RO for appropriate development and adjudication, to 
include requesting that the veteran submit any information or 
evidence in support of his claim, and any additional 
evidentiary development deemed necessary.  


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran did 
not appeal that decision, and it became final.

2.  Since the April 1993 rating decision, no evidence which 
is new, is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim has been received.  

CONCLUSION OF LAW

1.  The April 1993 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
PTSD, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2005 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the 
notice letter provided to the veteran in May 2005 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's records from the Social Security 
Administration, which includes private medical records dated 
as early as March 1997.  The RO also obtained medical records 
from the Penndel Mental Health Center, dated from May 2002 to 
February 2005.  In this regard, the Board notes the RO also 
attempted to obtain medical records from Lenape Valley 
Foundation; however, no response was received.  Therefore, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim; however, we find a 
VA examination and/or opinion is not needed in this case 
because, as discussed below, the veteran has not submitted 
new and material evidence sufficient to reopen his claim for 
PTSD.  It is therefore the Board's conclusion that no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for PTSD was denied in a 
rating decision dated April 1993.  At that time, the RO 
considered the veteran's STRs and his statements regarding 
in-service stressful events which he believed were the basis 
of his claimed PTSD.  The RO denied the veteran's claim on 
the basis that his alleged stressful events were not 
confirmed by the evidence of record and that, although the 
veteran was seen with complaints of depression during 
service, he was not diagnosed with a psychiatric disorder in 
service.  The veteran did not appeal the RO's determination; 
therefore, the April 1993 rating decision became final.  See 
38 U.S.C.A. § 7105.  

Since the April 1993 rating decision, the new evidence that 
has been submitted in support of this attempt to reopen the 
claim includes the veteran's Social Security records, dated 
from 1997 to 2004, which contain records from the veteran's 
private health care providers and reflect diagnoses of major 
depression and bipolar affective illness.  See private 
medical records dated March 1997 and January 1998.  In this 
regard, the evidentiary record also contains a July 2008 
letter from the U.S. Department of Education regarding the 
veteran's chronic depression and inability to engage in 
gainful employment.  Also submitted were statements from the 
veteran regarding his in-service stressors, as well as lay 
statements regarding the veteran's symptoms since he was 
separated from military service.  

The Board has considered the lay statements submitted by the 
veteran in support of his request to reopen his claim; 
however, we find the statements are not new, because they 
provide essentially the same information regarding the 
veteran's alleged stressors and his symptoms since service 
which was of record at the time of the previous final 
decision.  While the medical evidence mentioned above is new, 
in that it was not of record at the time of the previous 
decision, the evidence is not material because it does not 
raise a reasonable possibility of substantiating the claim.  
In this regard, while the evidence shows the veteran has been 
variously diagnosed with major depression and bipolar 
affective illness, there is no indication that a medical 
professional has evaluated the veteran and diagnosed him with 
PTSD.  The Board notes that the examiner who conducted the 
March 1997 psychiatric evaluation noted the veteran's report 
of his in-service stressor; however, the diagnosis was major 
depression, as opposed to PTSD, and the examiner did not 
determine that the veteran's diagnosis was related to his 
military service.  

In addition to the lack of a competent diagnosis of PTSD, the 
new evidence does not contain independent evidence which 
corroborates the veteran's statements as to the occurrence of 
the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Therefore, the Board finds that the written 
statements and medical records submitted in support of his 
claim are not material because they do not demonstrate that 
the veteran has a current medical diagnosis of PTSD or 
contain credible supporting evidence that the claimed in-
service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board does not doubt the veteran sincerely believes 
service connection is warranted for PTSD; however, there is 
no medical evidence showing a competent diagnosis of PTSD or 
credible, independent evidence which corroborates his report 
of an in-service stressor.  Therefore, the Board finds that 
the evidence received in conjunction with the claim to reopen 
is not new and material, and does not serve to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a). 


Having found that the evidence is not new and material, we 
must conclude that no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for PTSD is not reopened, and 
the appeal is accordingly denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


